DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 08/25/2020 is acceptable.
                                Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 08/25/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       Drawings
       According to para [00148] in the specification, a reference character “160” should 
replace by – 1610 – in Fig. 6H.


Allowable Subject Matter
4.    Claims 1-21 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device comprising a data line extending across the organic material layer in a second direction; and a first connecting line disposed between the first electrode layer and the data line, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-12 are directly or indirectly depend on the independent claim 1.
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device comprising a data line extending in the first pixel area in a second direction; and a first connecting line disposed between the first electrode layer and the data line, in combinations with the other structures as cited in the independent claim 13.
        Claims 14-21 are directly or indirectly depend on the independent claim 13.

  
       Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                     Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM (U.S. Publication No. 2008/0224599 A1), Shishido et al. (U.S. Publication No. 2016/0079333 A1), PARK et al. (U.S. Publication No. 2019/0148476 A1), Koh et al. (U.S. Publication No. 2012/0097990 A1).
                                                         Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/PHUC T DANG/Primary Examiner, Art Unit 2892